Election/Restrictions
Claims 1-2, 6-13 are allowable. The restriction requirement among groups, as set forth in the Office action mailed on August 9, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 9, 2018 is withdrawn.  Claim 20, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Grier on January 5, 2021.
The application has been amended as follows: 
1. (Currently Amended) A biopsy method comprising: 

wherein said automated moving is preceded by variable positioning of said biopsy volume both along a first axis and a second axis both along a plane of a breast support, wherein the plane is parallel to a horizontal surface of the breast support, wherein the horizontal surface directly contacts and supports a portion of the body that includes the zone of interest, and wherein the first axis and the second axis are orthogonal to each other, and the variable positioning along both the first axis and the second axis occurs separately from each other.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the De Freitas et al. (US 2011 /0087132) in view of O’Connor (US 2013/0101083) references. While in combination the prior art teaches a biopsy method/device with automated moving of a biopsy sampler and variable positioning of a biopsy volume in multiple directions in a plane parallel to the imaging plane, the directions being perpendicular, and the movement in the directions occurring separately. They fail to teach the positioning being along axis that are perpendicular, in a plane parallel to the imaging plane and the movements along the axis occurring separately. This distinguishes the claimed invention over the prior art and provides the advantages of allowing for more comfortable biopsy procedures for the patient, and easier and more precise location of the desired target for the medical practitioner 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791